Exhibit 99.3 SUNCROSS EXPLORATION CORPORATION AND TEAM NATION HOLDING CORPORATION Pro Forma Financial Statements As of March 31, 2008, for the three months ended March 31, 2008 and for the year ended December 31, 2007 The accompanying unaudited pro forma combined financial information shows the financial statements of Suncross Exploration Corporation (“Suncross”) and the financial statements of TEAM Nation Holding Corporation (“Team”) which was acquired pursuant to a Stock Exchange Agreement dated as of June 17, 2008.The pro forma adjustments to the balance sheet give effect to the acquisition as if it occurred on March 31, 2008.The pro forma adjustments to the statements of operations give effect to the acquisition as if it occurred at the beginning of each period presented.The results of discontinued operations for the three months ended March 31, 2008 (loss of $25,523) and for the period from inception of operations (February 1, 2007) through December 31, 2007 (loss of $444,059) for Team have not been included in the pro forma statements.The acquisition has been accounted for using the purchase method of accounting and has been treated as the acquisition of Team by Suncross with Team as the purchaser (reverse acquisition). SUNCROSS EXPLORATION CORPORATION AND TEAM NATION HOLDING CORPORATION Unaudited pro forma balance sheet December 31, 2007 Suncross Team Combined Adjustments Pro forma ASSETS Current assets: Cash and cash equivalents $ 3,981 $ 32,498 $ 36,479 $ 36,479 Restricted cash - 100,986 100,986 100,986 Accounts receivable, trade - 60,000 60,000 60,000 Lease settlement receivable - 84,194 84,194 84,194 Due from affiliate - 465 465 465 Total current assets 3,981 278,143 282,124 - 282,124 Furniture and equipment, net - 10,659 10,659 10,659 Lease settlement receivable - 84,193 84,193 84,193 Notes receivable - affiliates - 3,580,494 3,580,494 3,580,494 Title plant - 626,133 626,133 626,133 Other assets - 13,000 13,000 13,000 Investment in Team - b 113,212 - c (113,212 ) $ 3,981 $ 4,592,622 $ 4,596,603 $ - $ 4,596,603 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ 24,811 $ 94,166 $ 118,977 $ 118,977 Accrued shutdown expenses - 136,344 136,344 136,344 Notes payable and current portion of long-term debt - 1,478,559 1,478,559 1,478,559 Due affiliates 17,317 159,457 176,774 176,774 Total current liabilities 42,128 1,868,526 1,910,654 - 1,910,654 Long-term debt less current portion - 2,945,562 2,945,562 2,945,562 Note payable affiliate, net of discount - 426,133 426,133 426,133 Other - 109,281 109,281 109,281 Total liabilities 42,128 5,349,502 5,391,630 - 5,391,630 Commitments and contingencies Stockholders' equity (deficit): Common stock 11,823 113,212 125,035 a 8,949 45,772 b 25,000 c (113,212 ) Additional paid-in capital 65,107 - 65,107 a (8,949 ) 29,293 b 88,212 c (115,077 ) Accumulated deficit (115,077 ) (870,092 ) (985,169 ) c 115,077 (870,092 ) Total stockholders' equity (deficit) (38,147 ) (756,880 ) (795,027 ) - (795,027 ) $ 3,981 $ 4,592,622 $ 4,596,603 $ - $ 4,596,603 See accompanying notes to pro forma financial statements SUNCROSS EXPLORATION CORPORATION AND TEAM NATION HOLDING CORPORATION Pro Forma Statement of Continuing Operations Three months ended March 31, 2008 (Unaudited) Suncross Team Combined Adjustments Pro Forma Sales and revenues $ - $ 60,000 $ 60,000 $ - $ 60,000 Costs and expenses Selling, general and administrative expense 16,375 49,016 65,391 65,391 Foreign exchange loss (gain) 7 - 7 7 16,382 49,016 65,398 - 65,398 Loss from operations (16,382 ) 10,984 (5,398 ) - (5,398 ) Other income (expense): Interest income - 986 986 986 Interest expense - (93,486 ) (93,486 ) (93,486 ) - (93,486 ) (93,486 ) - (93,486 ) Loss before income taxes (16,382 ) (82,502 ) (98,884 ) - (98,884 ) Income taxes - Net loss $ (16,382 ) $ (82,502 ) $ (98,884 ) $ - $ (98,884 ) Loss per common share, basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average common shares outstanding 20,771,750 25,000,000 45,771,750 SUNCROSS EXPLORATION CORPORATION AND TEAM NATION HOLDING CORPORATION Pro Forma Statement of Continuing Operations Year ended December 31, 2007 for Suncross and from inception of operations (February 1, 2007) through December 31, 2007 for Team (Unaudited) Suncross Team Combined Adjustments Pro Forma Sales and revenues $ - $ 169,910 $ 169,910 $ - $ 169,910 Costs and expenses Selling, general and administrative expense 72,580 294,326 366,906 366,906 Exploration and development 2,457 - 2,457 2,457 Foreign exchange loss (gain) (852 ) - (852 ) (852 ) 74,185 294,326 368,511 - 368,511 Loss from operations (74,185 ) (124,416 ) (198,601 ) - (198,601 ) Other income (expense): Interest income - 5,094 5,094 5,094 Interest expense - (199,672 ) (199,672 ) (199,672 ) - (194,578 ) (194,578 ) - (194,578 ) Loss before income taxes (74,185 ) (318,994 ) (393,179 ) - (393,179 ) Income taxes - Net loss $ (74,185 ) $ (318,994 ) $ (393,179 ) $ - $ (393,179 ) Loss per common share, basic and diluted $ (0.00 ) $ (0.01 ) $ (0.01 ) Weighted average common shares outstanding 20,771,750 25,000,000 45,771,750 See accompanying notes to pro forma financial statements. SUNCROSS EXPLORATION CORPORATION AND TEAM NATION HOLDING CORPORATION Adjustments to unaudited pro forma balance sheet March 31, 2008 DebitCredit ADJUSTMENTS a Common stock8,949 Additional paid in capital8,949 Record forward split of 19:1 effective May 19, 2008 and cancellation of 203,870,000 shares of Suncross, resulting in 20,771,750 shares outstanding before the acquisition of Team b Investment in Team113,212 Common stock25,000 Additional paid in capital88,212 Record issuance of 25,000,000 shares of Suncross common stock in exchange for all of the outstanding common stock of Team c Additional paid-in capital115,077 Accumulated deficit115,077 Eliminate Suncross accumulated deficit against additional paid-in capital (reverse acquisition) CONSOLIDATING ELIMINATION ENTRY d Common stock Investment in Team113,212 Eliminate investment in Team
